Citation Nr: 1146195	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  08-36 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date prior to November 1, 2005 for the grant of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, in November 2006 and December 2006, which granted service connection for PTSD with an effective date of November 1, 2005.  The Board notes that the December 2006 rating decision pertaining to the issue on appeal is duplicative of the one issued in November 2006.  

The issue of entitlement to an effective date earlier than June 28, 2007 for special monthly compensation based on aid and attendance criteria has been raised by the record.  See November 2011 Appellant's Brief.  This issue, however, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A VA Form 21-526 filled out by the Veteran on September 30, 2005 was attached to an October 18, 2005 memorandum from the Disabled American Veterans (DAV) and presumably received by the Oakland RO on that same date.  

2.  A DAV-Form-100 dated December 16, 2004 was not received at the Oakland RO until November 1, 2005, the date on which the Veteran's undated statement in support of claim to which it was attached was received.  

3.  There is no informal claim that meets the requirements of 38 C.F.R. § 3.155 received prior to the October 18, 2005 DAV memorandum. 



CONCLUSION OF LAW

The criteria for an effective date of October 18, 2005, but no earlier, for the grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 5107, 5110 (West. 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the Veteran's claims folder reveals that a request for it was made by the Oakland RO from Station 376 on September 12, 2005.  According to the date stamps of record, the claims folder was subsequently received at the Records Management Center (RMC) in St. Louis on September 15, 2005 and at the Oakland RO from Division #2 on September 22, 2005.  See Permanent Transfer Report.  

A VA Form 21-526 that had been filled out by the Veteran was attached to a memorandum from the DAV dated October 18, 2005.  The Board notes that the DAV letterhead indicates that its National Service Office is located at the Oakland RO.  The date stamp on the memorandum is illegible.  There is no separate date stamp on the VA Form 21-526.  In Section IX, Box 26, of the VA Form 21-526, the Veteran indicated that the date was September 30, 2005.  He additionally indicated that the form had originally been filed on December 16, 2004 and requested adjustment.  Progress notes from the VA community based outpatient clinic (CBOC) in Castle dated between October 25, 2004 and June 6, 2005 and printed on August 4, 2005 were also attached to the October 2005 DAV memorandum.  

In an undated statement in support of claim that, according to the date stamp of record, was received at the RO on November 1, 2005, the Veteran indicated that he was questioning the start date in which his file was first submitted to the RO for review.  He reported that as it was told to him, each claims folder is marked with a bar code on which date it was received by the RO.  The Veteran indicated that he had been informed by the National Service Officer in Oakland that after his claims folder was received on December 16, 2004 and given a bar code, there was an error and some part of the documents that accompanied the application were misplaced and his claim was put on a "holding bend" in St. Louis.  The Veteran asserted that thereafter, he again met with the Service Officer in Fresno on September 30, 2005, at which time he sent duplicate copies of everything and updates of his medical history to the RO.  The Veteran indicated that he was sending a copy of the original application cover sheet with the date highlighted in support of his inquiry.  

Review of the document attached to the undated statement in support of claim received on November 1, 2005 reveals that it is a DAV-Form-100.  Written at the top of the pre-printed form is "Disabled American Veterans, Department of California."  Also pre-printed is "To: DAV - Oakland Regional Office."  The handwritten date reflected on this document is December 16, 2004.  At the bottom of the form is a place for a signature from the Department Service Office, VACCHCS Fresno; no signature is included.  The Board notes that review of this document reveals that it appears to be a DAV-specific form used to transmit information from its Fresno office to its office located at the Oakland RO.  Included in the form is the Veteran's identifying information, handwritten next to pre-printed spots; and "X" marks indicating that the following documents were being included: Form 21-22 in favor of the DAV; Form 21-526; and a certified copy of discharge (DD 214).  In the remarks section, it was noted that the Veteran was opening a new claim for PTSD, diabetes mellitus 2, and sensitive scarring.  

Duplicates of both the Veteran's undated statement in support of claim and the December 16, 2004 DAV-Form-100 were again received at the Oakland RO on January 4, 2006.  In a June 6, 2006 email between employees at the Oakland RO, it was noted that no informal claim received on December 16, 2004 had been received from the Veteran.  The RO thereafter adjudicated the Veteran's claims.  As noted above, rating decisions issued November 2006 and December 2006 granted service connection for PTSD with an effective date November 1, 2005.  The RO noted that this was the date on which it had received the Veteran's claim.  As discussed above, a November 1, 2005 date stamp was located on the Veteran's undated statement in support of claim, to which was attached the DAV-Form-100.  The RO also granted service connection for type II diabetes mellitus with erectile dysfunction and non-proliferative diabetic retinopathy.  The effective date assigned for that disability was November 1, 2004; the RO explained that it was applying 38 C.F.R. § 3.114(a)(3), which allows assignment of an effective date one year prior to the date on which the claim was received.  See November 2006 and December 2006 rating decisions.   

The Veteran contends that the effective date of the grant of service connection for PTSD should be December 16, 2004, which he incorrectly identifies as the effective date of the grant for type II diabetes mellitus.  The Veteran asserts that he submitted his compensation claim for both conditions in December 2004 through the DAV office at the VAMC Fresno.  See October 2007 notice of disagreement (NOD) (emphasis added).  The Veteran indicated that he was attaching the DAV transmittal letter dated December 16, 2004.  The attached document was the DAV-Form-100.  

In his November 2008 VA Form 9, the Veteran asserts that he submitted his claim to the Oakland RO on or about December 16, 2004 as seen on the transmittal of the DAV Office located in the Fresno VAMC.  He indicated that when he checked on the status of his claim sometime in October 2005, he was told he had no pending claim but that part of his claims folder was in Kentucky, which he found strange.  The Veteran indicated that he went back to the DAV office at the Fresno VAMC on September 30, 2005 and the DAV representative re-submitted his compensation claim.  Based on the foregoing, the Veteran felt he should be given the earlier effective date of January 1, 2005 as the misplacement of his VA folder and claim was not his fault.  The Veteran also felt he should be given the benefit of the doubt that his claim had in fact been submitted in December 2004.  

In the November 2011 Appellant's Brief submitted by DAV, the Veteran's representative indicates that the Veteran has submitted multiple copies of a claim for benefits that he notes was submitted in December 2004.  The representative indicates that the Veteran was told the claim was misplaced after it was filed with the AOJ and that he submitted a second claim in October 2005.  The representative essentially contends that that the effective date assigned was related to the resubmission of the claim.  The representative argues that in support of his contentions, the Veteran points to the fact that his claims folder was retired to the records center, was requested by the RO in September 2005 and received later that same month, and that his second claim was not received until October 2005, one month later.  The representative argues that if the claims folder was retired, it would have been left in the records center until after a claim was received and the AOJ would not have called the file in one month before the claim was received.  The representative asserts that the presumption of regularity is for application in this case and supports the Veteran's position.  

Generally, the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2011).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a) (2011).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

As discussed above, the RO treated the Veteran's undated statement in support of claim received on November 1, 2005, in which he essentially contended that he had filed an original claim for service connection on December 16, 2004, as the date on which the claim for service connection was awarded.  The Board finds, however, that the RO should have treated the October 18, 2005 memorandum from DAV, to which the VA Form 21-526 filled out by the Veteran was attached, as the date on which the claim for service connection for PTSD was received.  The Board acknowledges that the date stamp on the DAV memorandum was illegible.  As discussed above, however, the DAV letterhead indicates that its National Service Office was located in the Oakland RO.  Since the DAV office was located within the same building as the RO, the Board presumes that the memorandum was received on the same day as which it was dated (October 18, 2005).  

The Board acknowledges the assertion raised by the Veteran that he originally filed a claim on December 16, 2004 such that that date, or the earlier effective date of January 1, 2005, should be assigned as the misplacement of his VA folder and claim was not his fault.  The Board also acknowledges that he has submitted multiple copies of the DAV-Form-100 that bears the December 16, 2004 date and on which it is noted that he wanted to open a new claim for PTSD, type II diabetes mellitus, and sensitive scarring.  While the Board is sympathetic to the Veteran's assertions, it points out again that the DAV-Form-100 appears to be a document specific to DAV as a means of transmitting information between offices (in this case, between its Fresno office (as indicated by the signature line on the form denoting VACCHCS Fresno)) and its office at the Oakland RO).  In fact, this determination appears to be supported by the Veteran, who noted in his NOD that he submitted his compensation claim in December 2004 through the DAV office at the VAMC Fresno.  While it is unclear why the DAV did not thereafter submit the VA Form 21-526 noted as attached on the December 2004 DAV-Form-100, it is clear that the VA Form 21-526 in which the Veteran filed his claim for PTSD (dated September 30, 2005) was not received until the October 18, 2005 DAV memorandum, to which it was attached, was submitted.  The delay between the date on which the Veteran filled out the VA Form 21-526 (September 30, 2005) and the date on which it was received as an attachment to the October 18, 2005 DAV memorandum is explained by the Veteran's own assertion that he went back to the DAV office at the Fresno VAMC on September 30, 2005 so that the DAV representative could resubmit his compensation claim.  Based on the foregoing, it appears the misplacement of records occurred within the Disabled American Veterans, as the documents supposedly transferred from its Fresno location to its National Service Office sometime in December 2004 by means of the DAV-Form-100 do not appear to have ever been filed with the Oakland RO.  The Board reiterates that the October 18, 2005 DAV memorandum is the earliest record indicating an intent to establish service connection for PTSD.

The Board acknowledges the assertions raised in the November 2011 brief regarding the fact that the Veteran's claims folder was transferred from the RMC in St. Louis to the Oakland RO in September 2005, prior to the RO's receipt of the October 18, 2005 DAV memorandum and prior to the November 1, 2005 date used to establish the effective date of entitlement to service connection for PTSD.  It, once again, reiterates that the October 18, 2005 DAV memorandum is the earliest record received at the Oakland RO indicating an intent to establish service connection for PTSD.  There is no correspondence or documentation in the claims folder dated prior to October 18, 2005 that can be construed as an informal claim.  See 38 C.F.R. § 3.155 (2011).  While the Board acknowledges that the VA records from the Castle CBOC dated between October 25, 2004 and June 6, 2005 reveal treatment related to PTSD, there is no indication in any of these records (which were attached to the October 18, 2005 DAV memorandum) that the Veteran intended to apply for service connection for PTSD.  In addition, the Board again notes that the DAV-Form-100 dated December 16, 2004 was first submitted by the Veteran on November 1, 2005, as evidenced by the date stamp located on his undated statement in support of claim to which the DAV form was attached.  For these reasons, the Board has determined that no claim, formal or informal, was received by the RO prior to October 18, 2005. 

In light of the foregoing, the Board finds that October 18, 2005 is the earliest effective date that can be established in the instant case based on the evidence of record.   

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The United States Court of Appeals of the Federal Circuit has held that once the underlying claim is granted, as here, further notice as to downstream questions, such as the disability rating and effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's service and VA treatment records have been associated with the claims folder and he was afforded an appropriate VA examination in connection with his claim for service connection for PTSD.  The Board does not find that there is any outstanding evidence that should be associated with the claims folder and, therefore, no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.


ORDER

An effective date of October 18, 2005 for the grant of service connection for PTSD is granted, subject to regulations governing the award of monetary benefits. 


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


